       Case 2:19-cr-00223-TLN Document 44 Filed 11/19/20 Page 1 of 1
                                                                         FILED
                       UNITED STATES DISTRICT COURT               November 19, 2020
                      EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:19-CR-00223-01-TLN

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
DANIEL CONNELLY,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release DANIEL CONNELLY, Case No.

2:19-CR-00223-01-TLN Charge 18 U.S.C. § 1040(a)(2), from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                         X   (Other): TIME SERVED.

      Issued at Sacramento, California on November 19, 2020.




                                   By:

                                         District Judge Troy L. Nunley
